Citation Nr: 0806440	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-25 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
instability of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial compensable disability rating 
for scarring of the breasts, residual of necrosis and punch 
biopsy following breast reduction.

4.  Entitlement to service connection for an upper back 
disability, including as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from December 1990 to 
October 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A September 2005 rating decision denied the veteran's claims 
of entitlement to increased disability evaluations for her 
service-connected degenerative joint disease of the right 
knee and instability of the right knee.  This rating decision 
also denied the veteran's claim of entitlement to service 
connection for an upper back disability.

In a June 2006 rating decision, the RO granted the veteran 
service connection for scarring of the breasts, residual of 
necrosis and biopsy, and assigned a noncompensable disability 
evaluation, effective May 25, 2005.   

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
claim of entitlement to service connection for an upper back 
disability, including as secondary to service-connected 
disabilities.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify her if further action is required on her part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
degenerative joint disease of the right knee has been shown 
to be manifested by complaint of pain, including upon motion 
of the knee, with swelling, productive of limitation of 
flexion on repetitive use of no less than 80 degrees, with 
full extension. 

2.  More than slight right knee instability has not been 
demonstrated at any during the rating period on appeal. 

3.  Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the scarring of the 
breasts, residual of necrosis and punch biopsy following 
breast reduction, is deep, but does not exceed 6 square 
inches (39 sq. cm.), and is associated with complaints of 
pain.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for degenerative joint disease of the right knee.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5260, 5261 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for right knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
5257 (2007).

3.  The criteria are met for an initial disability rating of 
10 percent for scarring of the breasts, residual of necrosis 
and punch biopsy following breast reduction.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801-7805 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the June 2006 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
scarring of the breasts, such a claim is now substantiated.   
As such, her filing of a notice of disagreement as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statements 
of the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for the veteran's scarring of 
the breasts, and included a description of the rating 
formulas for all possible schedular ratings under the 
relevant diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
disability evaluation that the RO had assigned.  

In addition, June 2005 and July 2005 VCAA letters explained 
the evidence necessary to substantiate the claims for 
increased disability ratings for the service-connected right 
knee disabilities.  These letters also informed her of her 
and VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
her possession pertaining to her claims. 

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice from a notice error.  See Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.   The claimant demonstrated that there was actual 
knowledge of what was needed to establish the claims.  Actual 
knowledge is established by statements of record on appeal by 
the claimant and the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate her claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) ; see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  

The August 2006 VCCA notice letter from VA, regarding the 
veteran's claim for a compensable disability rating for 
scarring of the breasts, explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  The Board 
acknowledges that the veteran was not provided notice as to 
how a disability rating and an effective date would be 
assigned prior to the readjudication of her claims for 
increased disability evaluations for her right knee 
disabilities, but finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against her claims for increased disability ratings for right 
knee disabilities, and thus, no disability rating or 
effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claims for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of this appeal were decided after the 
issuance of initial, appropriate VCAA notices.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the veteran's own 
statements in support of her claims, including a transcript 
of her testimony at a hearing before the undersigned Veterans 
Law Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, where an 
award of service connection for a disability has been granted 
and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since the effective date of 
her award when her disability may have been more severe than 
at other times during the course of her appeal.

Nevertheless, where the veteran is appealing the rating for 
an already established service-connected condition, her 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218, at *3 (U.S. Vet. 
App. Nov. 19, 2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); Esteban v. Brown, 6 Vet. App 259 (1994).

Analysis

Degenerative Joint Disease of the Right Knee

The veteran is currently assigned a 10 percent disability 
evaluation for her degenerative joint disease of the right 
knee pursuant to Diagnostic Code 5010.  Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, and is rated as degenerative arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is warranted for each 
major joint affected by limitation of motion.  Id.  A 20 
percent rating is warranted when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
The Board notes that for the purpose of rating disability 
from arthritis, the knee is considered to be a major joint.  
38 C.F.R. § 4.45.

The objective clinical evidence of record does not show the 
veteran has flexion limited to 30 degrees, as required for 
the next higher evaluation under Diagnostic Code 5260.  
Indeed, the medical evidence of record clearly indicates that 
she has most recently had flexion, at worst, and fully 
acknowledging her pain, to at least 80 or 90 degrees, at both 
her June 2005 and June 2006 VA examinations.  Flexion was to 
80 degrees on repetitive use on VA examination in June 2005.  
VA considers "full" range of motion for the knee to be from 
0 to 140 degrees (full extension to full flexion).  See 
38 C.F.R. § 4.71, Plate II.  The veteran demonstrated full 
extension to zero degrees on VA examinations in June 2005 and 
June 2006.  Thus, the veteran has, at most, slight limitation 
of flexion in her right knee, insufficient to warrant even 
the lowest possible noncompensable disability evaluation 
under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (a noncompensable rating is assigned 
when flexion is limited to 60 degrees and a 10 percent rating 
is assigned when flexion is limited to 45 degrees; a 20 
percent rating requires flexion limited to 30 degrees).  
Therefore, her symptomatology most closely fits within the 
criteria for the currently assigned 10 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260.  As full 
extension was demonstrated, a separate compensable rating is 
not warranted under Diagnostic Code 5261.

In concluding the veteran is not entitled to a higher initial 
rating for her degenerative joint disease of the right knee, 
at any time during the rating period on appeal, the Board has 
considered as well whether she has additional functional loss 
- beyond that objectively shown - due to her pain, 
or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nonetheless, there is no indication in the record that her 
functional ability is decreased beyond the limitation of 
motion already shown on examination, even when her symptoms 
are most problematic.  As a result, her current 10 percent 
rating adequately compensates her for the extent of her pain, 
including insofar as its resulting affect on her 
range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010, permitting the assignment of a 10 percent rating, but 
not necessarily more, even when the veteran does not have 
sufficient limitation of motion to otherwise warrant this 
rating since the arthritic pain will undoubtedly affect her 
range of motion.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other applicable Diagnostic 
Codes, including Diagnostic Codes 5256, 5258, and 5262.  
However, there is no evidence that she has ankylosis in her 
right knee, abnormal knee joint motion, or dislocated 
cartilage. As such, the Board does not find that a disability 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is warranted under Diagnostic Codes 
5256, 5258, or 5262.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by her that the 
degenerative joint disease of her right knee, alone, has 
caused marked interference with her employment (meaning above 
and beyond that contemplated by her current 10-percent 
rating) or necessitated frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Instability of the Right Knee

The veteran's right knee instability is rated as 10 percent 
disabling pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
A 10 percent disability evaluation is warranted for slight 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent 
disability evaluation is warranted for moderate recurrent 
subluxation or lateral instability of the knee.  Id.  For a 
30 percent disability evaluation, there must be severe knee 
impairment, with recurrent subluxation or lateral 
instability.  Id.

Considering the rating criteria in relation to the relevant 
evidence of record, the Board finds that the criteria for a 
rating in excess of 10 percent for instability of the right 
knee has not been met at any time during the rating period on 
appeal.  38 C.F.R. § 4.7.  The objective clinical evidence of 
record does not show that she has moderate recurrent 
instability and there is no clinical evidence of subluxation, 
according to the June 2005 and June 2006 VA examination 
reports.  In this regard, the Board points out that the 
veteran's VA examinations were negative for objective 
evidence of instability, subluxation or abnormal movement.  
In fact, there was no objective evidence of instability, as 
her right knee ligaments were stable.  See 38 C.F.R. §  
3.951(b).   Moreover, there was no evidence of crepitus.  
Therefore, there has been no demonstration by competent 
clinical evidence of record that the veteran has 
symptomatology which most closely fits the criteria for the 
next higher, 20 percent, disability evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by her that her 
instability of the right knee has caused marked interference 
with her employment (meaning above and beyond that 
contemplated by her current 10-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



Scarring of the Breasts

The veteran's scarring of the breasts has been assigned a 
noncompensable initial rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Under DC 7805, disability evaluations 
are assigned for scars according to the limitation of 
function of the part affected by the scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2007).  

The Court has held that in determining the proper rating to 
be assigned for a given disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The Court then went on to note 
that the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case", 
Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, 
the current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must, however, 
be specifically explained.  See Pernorio, 2 Vet. App. at 629.

In this particular case at hand, the absence of any objective 
clinical indications of functional limitation of the breasts 
due to scarring is sufficient reason to rate the veteran's 
scarring of the breasts under another, "more appropriate" 
code than the one used by the RO.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

To this end, the Board finds that the veteran's scarring of 
the breasts, residual of necrosis and punch biopsy, is more 
appropriately evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7801.  

Upon reviewing the current rating criteria in relation to the 
evidence for consideration with regard to the veteran's 
scarring of the breasts, residual of necrosis and punch 
biopsy, the Board finds that the veteran's disability picture 
is most consistent with an initial 10 percent disability 
evaluation.  The objective clinical evidence of record shows 
that the veteran's scarring of the breasts, residual of 
necrosis and punch biopsy, is deep, but does not exceed 6 
square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Note (2) of Diagnostic Code 7801 
establishes that a deep scar is one associated with 
underlying soft tissue damage.  On VA examination in November 
2006, the left breast scar was described as one centimeter in 
width, and 32 centimeters in length.

Additionally, the Board finds that the veteran's scarring of 
the breasts, residual of necrosis and punch biopsy do not 
warrant a compensable disability evaluation under Diagnostic 
Code 7805, as the veteran's scarring of the breasts has not 
been shown to cause limitation of function.  Pursuant to 
Diagnostic 7803, a 10 percent disability evaluation is 
assigned for an unstable superficial scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2007).  A higher, compensable 
disability evaluation is not available under Diagnostic Code 
7803, and the veteran has not provided any medical evidence 
that shows that her breast scars are poorly nourished, 
ulcerated, or unstable.  See June 2006 VA examination report.

Nonetheless, under Diagnostic Code 7804, a 10 percent 
disability evaluation is assigned for a superficial scar 
which is painful upon examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803 7804 (2007).  The clinical records 
establish that throughout the rating period on appeal, the 
veteran has consistently complained that the scarring of her 
breasts, residual of necrosis and punch biopsy, is painful 
and tender.  During her Board hearing before the undersigned 
Veterans Law Judge in August 2007, the veteran credibly 
testified as to pain and tenderness of the breasts, in the 
area of the scars, such that she is unable to wear a bra.  
However, a separate rating is not warranted in this regard as 
the 10 percent rating assigned under Diagnostic Code 7801 
contemplates underlying soft tissue damage.  Moreover, on VA 
examination in June 2006, there was no tenderness to 
palpation of the breast scarring.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that her scarring of the 
breasts, residual of necrosis and punch biopsy, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that, with resolution of doubt 
in the veteran's favor, the evidence supports a 10 percent 
initial rating, throughout the rating period on appeal, for 
her scarring of the breasts, residual of necrosis and punch 
biopsy, and no higher.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

Entitlement to a rating higher than 10 percent for 
instability of the right knee is denied.

Entitlement to a 10 percent initial disability rating for 
scarring of the breasts, residual of necrosis and punch 
biopsy following breast reduction, is granted, subject to the 
applicable law governing the award of monetary benefits.


REMAND

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

A review of the record indicates that a VA medical opinion as 
to whether the veteran's has an upper back disability related 
to her active military, and/or her service-connected 
disabilities, has not been obtained.  In this regard, the 
Board notes that the veteran is currently service-connected 
for a left leg disability, status-post two failed left knee 
replacements; post-operative fusion of the left knee; major 
depression; shortening of the left lower extremity; residuals 
of injury to the left foot; low back pain with degenerative 
changes; instability of the right knee; degenerative joint 
disease of the right knee; a right ankle disability; a right 
hip disability; scars of the left leg and thigh; and scars of 
the breast.  The veteran claims that her upper back 
disability is related to a gait disturbance due to her 
multiple service-connected lower extremity disabilities.  
Accordingly, the Board finds that a VA medical opinion should 
be obtained in order to determine the nature of the veteran's 
upper back disability, if any, and whether this disability is 
causally or etiologically related to her service, and/or her 
service-connected disabilities.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for another VA 
examination to determine whether or not 
she has an upper back disability, and, if 
so, whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) related to her service in 
the military, and/or her service-
connected disabilities.  The diagnosed 
upper back disability, if any, should be 
specifically identified.

To assist in making this important 
determination, have the designated 
examiner review the claims files for the 
veteran's pertinent medical history, 
including a copy of this remand, the 
veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and 
should include a copy of any radiology 
reports. The requested determination 
should also take into consideration the 
veteran's medical, occupational, 
and recreational history prior to, 
during, and since her military service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to 
indicate whether or not he or she has 
reviewed the claims folder.  

2.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
her satisfaction, send her and her 
representative a supplemental statement 
of the case and afford her the 
appropriate time to respond before 
returning the claim to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


